Citation Nr: 9920043	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to permanency of a total evaluation for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1979 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was before the Board in September 1998, at which 
time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  It is noted that in the 
introduction section of the September 1998 remand, the Board 
concluded that the issue of entitlement to benefits under 
38 U.S.C.A. § Chapter 35, had been subsumed in the issue of 
whether the disability rating was permanent in nature; and 
that, consequently, the Board would not treat that question 
as a separate issue.  The same is incorporated in this 
decision.  

Pertinent history reveals that the veteran raised the issue 
of entitlement to service connection for tardive dyskinesia 
in a May 1996 letter, and that Board subsequently requested 
further development on the issue in it's September 1998 
remand.  It is noted that during the interim of this appeal, 
the issue of entitlement to service connection for tardive 
dyskinesia, claimed as secondary to service-connected 
schizophrenia was granted.


FINDINGS OF FACT

1.  Service connection has been established for the veteran's 
paranoid schizophrenia, and a 100 schedular evaluation has 
been in effect for this disability since March 1994.

2.  It is reasonably certain the veteran's total impairment 
due to the service-connected paranoid schizophrenia will 
continue throughout her lifetime.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a determination of permanency of the total 
disability evaluation for paranoid schizophrenia have been 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.340(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that, in September 1980, the 
veteran was placed on the Temporary Disability Retired List 
(TDRL) with a 50 percent disability for schizophrenia.  

In February 1981, the veteran was afforded a VA examination, 
pursuant to her application for compensation and pension.  It 
was found that the veteran did not have a mental disorder at 
that time.  However, the examiner was careful to note that  
the diagnoses were made without the benefit of the veteran's 
prior medical records.

In March 1982, a Physical Evaluation Board (PEB) recommended 
that the veteran be removed from the TDRL and be permanently 
retired from service.  The final diagnosis was paranoid 
schizophrenia, with definite impairment of social and 
industrial adaptability.  In August 1982, the RO granted 
service connection and assigned a noncompensable rating for a 
history of paranoid schizophrenia in August 1982. 

VA outpatient treatment records developed between December 
1985 and September 1989 show that the veteran sought 
treatment and vocational counseling for her service-connected 
schizophrenia.  

At an October 1989 VA examination for psychiatric purposes, 
the examiner noted that during the interview, the veteran 
appeared fatigued and talked in a strained voice, but did not 
volunteer much information.  He noted that her statements 
were relevant, coherent and considered reliable.  The veteran 
stated that she had not had auditory hallucination since she 
was in the Army.  The veteran believed that she was still 
paranoid because she demanded excessive cleanliness in 
others.  She reported that she could not eat food that was 
not cooked by someone who was immaculately clean.  The 
veteran stated that her mother told her that she spent too 
much time cleaning her house when it did not need it.  On the 
other hand, she complained of feeling drained out, having no 
energy all day, and liking to be alone as much as possible.  
She claimed that she had insomnia, but this was relieved by 
sleeping pills.  She had suicidal thoughts, but had made no 
attempts.  She associated her suicidal thoughts with the 
development of menstrual irregularities.  The examiner also 
noted that she was oriented to time, place and person.  The 
veteran's memory was intact.  Insight and judgment were noted 
to be fair, and she was deemed competent for VA purposes.  
The diagnosis was chronic paranoid schizophrenia disorder; 
the Axis V (highest level of adaptive functioning in the past 
year) assessment was poor.

In November 1989, the RO assigned a 10 percent evaluation for 
chronic paranoid schizophrenia, but found that the issue of 
total disability based upon individual unemployability (TDIU) 
was not for consideration as the veteran's only service-
connected disability was for her mental disorder.  

A February 1990 letter from the Associate Chief of a VA 
Mental Hygiene Clinic stated that the veteran was not 
employable.  It was opined that any stress exacerbated the 
veteran's schizophrenia and increased her delusional 
processes.

VA treatment records developed between December 1989 and 
October 1990 show continuing treatment for the veteran's 
service-connected chronic paranoid schizophrenia and other 
nonservice-connected disabilities. 

In November 1990, the veteran underwent another VA 
psychiatric examination.  The examiner noted that the veteran 
had undergone medication changes and she felt that it helped 
her to sleep better.  The veteran reported that she preferred 
to stay by herself, but, at times, she would go out with 
friends.  The examiner noted that her affect was flat and she 
talked in a slow monotone and showed some decreased 
psychomotor activity.  However, answers to questions were 
relevant and coherent.  In her content of thought, the 
veteran indicated that she still felt rather paranoid about 
many things.  She went on to cite some of her paranoid ideas.  
The examiner noted that ideas of reference did not seem to be 
present.  The veteran continued to be basically paranoid 
about most people and most activities.  The examiner also 
noted that the veteran was oriented to time, place and 
person.  Her memory was intact.  The veteran's insight and 
judgment were noted to be fair, and she was considered 
competent for VA purposes.  The diagnosis was chronic 
paranoid schizophrenia disorder; the Axis V (highest level of 
adaptive functioning in the past year) assessment was fair.

By way of a January 1991 rating decision, a 30 percent 
evaluation was assigned.  However, the RO confirmed and 
continued the denial of the veteran's TDIU claim.  

VA outpatient treatment records developed between November 
1991 and September 1992 show that the veteran was treated on 
a monthly basis for her schizophrenia.  

At a December 1992 VA psychiatric examination, it was noted 
that that the veteran kept to herself and felt at times that 
she was being followed.  She had a number of depressive 
symptoms:  Had thoughts of suicide that occurred several 
times a month; and thoughts of wishing that she wouldn't wake 
up from her sleep that also occurred once or twice a month.  
The examiner also noted that he gave the veteran a number of 
standard cognitive tests and she did only moderately well.  
She did not know how many stripes there were in the flag and 
did not know why the moon looked bigger than the stars.  She 
also was unable to give more than one use for sand and said 
that if she smelled smoke in a movie, she would holler fire.  
The diagnosis was chronic paranoid schizophrenia, stable.

In March 1993, RO increased the evaluation to 50 percent 
disabling, but once again found that the veteran's TDIU claim 
was not established as it was not shown that her service- 
connected disability alone prevented her from obtaining 
employment.

At a December 1993 VA psychiatric examination, it was noted 
that although, the veteran looked directly at the examiner on 
interview, she had a withdrawn facial expression and at times 
appeared slightly bewildered.  While she had problems 
recalling dates and sequences of events, the examiner noted 
that the veteran tried to give as much of a connected history 
as she could.  She was constantly under the impression that 
people were out to get her.  The veteran was also noted to be 
markedly apprehensive and stayed alone with her 13-year-old 
daughter.  She also became concerned that enemies were trying 
to break into apartment, so she would call her mother at 4 
a.m. and ask her to come and take her to a place of safety.  
Although the veteran did not have auditory hallucinations 
where she could distinguish voices, she reported that she 
heard very strange sounds and that these sounds had special 
meaning to her.  She believed that these sounds were 
indications of people trying to get into her house, and 
although the windows were screwed shut, she thought that 
people were trying to get in.  She also thought that one 
particular man could read her mind.  The multi-axial 
diagnoses were:  Axis I. Chronic paranoid schizophrenia 
disorder, stable; Axis IV.  Unemployment; few friends. 
Moderate; and, Axis V. Current GAF 30.

In a February 1994 rating decision, the RO denied her claim 
of entitlement to a disability evaluation in excess of 50 
percent, to include consideration of a total rating based on 
individual unemployability.  The veteran appealed the 
decision to the Board.  

In a June 1996 decision, the Board concluded that the 
veteran's service-connected chronic schizophrenia was 
100 percent disabling, based on the findings essentially 
recited verbatim above.

However, the determination came about after the Board first 
granted an increased schedular disability rating, to 70 
percent, for the veteran's service-connected chronic paranoid 
schizophrenia.  It appeared that her psychiatric disability 
was then currently manifested by marked apprehensiveness, 
feelings of persecution and fear of unnamed enemies which 
rendered her unable to work.  The Board pointed out that the 
December 1993 examiner assigned the veteran a Global 
Assessment of Functioning Score (GAF) of 30, which indicated 
behavior that was considerably influenced by delusions or 
hallucinations; or serious impairment in communication or 
judgment; or inability to function in almost all areas.  It 
was determined that the disability picture presented was one 
of an individual who was severely impaired due to her 
psychiatric disorder; and it was pointed out that the veteran 
had not worked for many years, and she was markedly 
apprehensive of the people around her.

The Board determined that that a 100 percent disability 
rating was not warranted under the schedular criteria found 
in 38 C.F.R. § 4.132, because there was insufficient clinical 
evidence of active psychotic manifestations of such an 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial adaptability.  In that 
regard, it was noted that the veteran lived with her 13-year-
old daughter, called her mother whenever she was in need of 
assistance and that she undertook activities with the 
Jehovah's Witnesses.  

Rather, the assignment of a 100 percent disability rating was 
ultimately determined based on the provisions of section 
38 C.F.R. § 4.16(c), currently no longer in effect.  It was 
deemed warranted because, based on the criteria therein, the 
veteran's rating had been increased to 70 percent disabling 
due to a psychiatric disorder; that psychiatric disorder was 
the veteran's only compensable disability; and the 
psychiatric disorder was found to preclude the veteran from 
securing or following a substantially gainful occupation.  38 
C.F.R. § 4.16(c) (1995); Swan v. Derwinski, 1 Vet. App. 20, 
22 (1990) (subsection (c) increases the schedular rating to 
100 percent, hence, assigning total disability, where the 
schedular rating is at least 70 percent).  Accordingly, a 100 
percent disability rating was assigned pursuant to the 
provisions of 38 C.F.R. § 4.16(c) (1995), and an increased 
disability rating for chronic paranoid schizophrenia, to 100 
percent, was granted. 

In a June 1996 rating decision, the RO implemented the 
Board's decision and assigned the veteran a 100 percent 
rating for paranoid schizophrenia, effective March 15, 1994.  

In August 1997, the veteran underwent a VA examination for 
psychiatric purposes.  She was neatly groomed and dressed, 
and she appeared tense and apprehensive.  It was noted that 
the veteran had constant small movements of her had and 
facial musculature.  Her eyelids would close, open, close, 
open and her cheek twitched and relaxed alternately.  When 
questioned, the veteran stated that she had been diagnosed 
with tardive dyskinesia because of the neuroleptic 
medications she took.  At the time of the examination, her 
medications had been changed to a novel anti-psychotic called 
Olanzapine.  The veteran described fear of others hurting 
her.  The examiner stated that the veteran was in the low 
range of average intelligence and was competent for VA 
purposes.  She did very poorly with proverbs and was concrete 
with them.  The diagnoses were Axis I, schizophrenia, 
paranoid type, neuroleptic, induced tardive dyskinesia; Axis 
III, movement disorders, asthma; Axis IV, poor social 
network, moderate; Axis V, current GAF 45.  

It its September 1998 remand, the Board asked for records 
that the veteran indicated existed when, in a May 1996 
letter, she stated that she was receiving treatment twice a 
month at a VA facility.  As indicated in the introduction, 
the veteran had also asserted that she had a condition of 
tardive dyskinesia, secondary to her service-connected 
disability.  So, in addition to the records search, the Board 
asked that the veteran be examined by VA and that a 
determination be made regarding the relationship between her 
service connected psychiatric disorder and tardive 
dyskinesia, and the likelihood of any future improvement in 
the psychiatric disability.  

In November 1998, the veteran underwent a series of VA 
examinations, including psychiatric and neurological 
evaluations.  At the neurological examination, the examiner 
indicated that the claims file had been reviewed.  It was 
noted that the veteran took the medications Olanzapine, 
Lorazepam, Sertraline and Benztropine p.r.n.  Physical 
examination revealed that the veteran was in no acute 
distress.  Neurologically, the veteran was awake, alert and 
oriented times three.  Speech was fluent.  Higher 
intellectual functions were intact.  Visual fields were full, 
and pupils were equal and reacted to light.  Fundus 
examination revealed sharp disc margins.  Extraocular 
movements were full.  The fifth nerve was normal.  The 
seventh nerve smile was symmetric.  The eighth nerve air 
conduction was better than bone conduction.  The ninth 
through twelfth nerves were within normal limits.  Regarding 
motor examination, there was no drift.  There was 5/5 
strength throughout.  There was slightly increased tone and 
sensory examination was intact to light touch and pin prick.  
Deep tendon reflexes were 2 and symmetric.  Toes were 
downgoing.  There was no finger-to-nose ataxia.  The gait was 
unremarkable.  

In the impression section, the examiner wrote the veteran had 
a history of diagnosis of schizophrenia since 1980 and had 
been on various medications during the past several years.  
She had also been diagnosed with tardive dyskinesia with 
movements of the head.  The examiner stated that tardive 
dyskinesia was one of the known side effects resulting from 
neuroleptic medications given for schizophrenia.  The 
examiner stated that the veteran reported that her symptoms 
were better with change of medication at that time.  The 
examiner indicated that he advised the authorities to review 
the evaluation and recommendations made by the psychiatrists 
whose were more familiar with those medications and the 
conditions and side effects.  

At the psychiatric examination, the examiner noted that the 
veteran's eyes were shadowed and that she appeared definitely 
withdrawn and somewhat apprehensive.  The veteran reported 
that she heard voices telling her to steal, that she was 
stupid, and giving her directions to attack a security guard.  
The veteran described the voice as possibly that of her ex-
husband's and indicated that she had been hearing voices for 
the past 18 years.  The veteran indicated that her daughter 
stayed with her, and that her fear was that someone would 
break into her home and attack and rape her.  

The examiner stated that the veteran, for a psychiatric 
viewpoint, remained about the same as when she was examined 
in August 1997.  One major change was the almost complete 
disappearance of the dyskinetic disorder that the examiner 
said he reported in his examination in August 1997.  At that 
time, the movement disorder was extremely definite and 
manifested itself in florid fashion.  It continued throughout 
the entire hour that the veteran was with the examiner.  On 
the day of the November 1998 examination, the examiner stated 
that, for all practical purposes, it (the movement disorder) 
was gone.  There was the tiniest movement in her cheek 
muscles from time to time but that would not be noted unless 
it was specifically looked for.  The examiner stated that he 
learned that the Olanzapine, which had replaced previous 
medications, had been started when he saw the veteran in 
August 1997.  The Olanzapine medication had been continued 
and in November, the veteran and her psychiatrist both noted 
a definite decrease in the facial movements and that had 
continued ever since, according to the examiner.  

The examiner stated that the veteran remained competent, 
after he questioned her about her use of money, bills, budget 
and that like.  He indicated that the veteran did not misuse 
funds in any particular way.  The examiner stated that, in 
his opinion, her intelligence remained in the low range of 
average intelligence.  

The diagnoses were Axis I, schizophrenia, paranoid type; 
neuroleptic-induced tardive dyskinesia (in apparent 
remission); Axis III, asthma, movement disorder; Axis IV, 
poor social network, severe; and Axis V; current global 
assessment of functioning 45.  

The examiner stated:

In my considered clinical opinion, the tardive 
dyskinesia is etiologically a direct result of the 
Thorazine and Haldol Decanoate medications that this 
woman received for a year.  There is no question but 
that the etiology of tardive dyskinesia is directly 
linked to high doses of a medication such as Thorazine.  
There is ample material in the scientific literature 
that this is such a result of the causes and tardive 
dyskinesia is now always related to previous neuroleptic 
medications of the so-called old style, which includes 
Thorazine, Haldol, Mellaril, Stelazine and many others.  

VA outpatient records received for November 1998, subsequent 
to the VA examination, confirmed that there had been 
improvement in the veteran's psychiatric symptoms.  VA 
outpatient treatment records developed from 1996 through 
January 1999 show that the veteran receives regular treatment 
for schizophrenia.  

In an April 1999 rating decision, the RO continued the 
evaluation of paranoid schizophrenia as 100 percent 
disabling; based upon total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The Board points out that this evaluation is based 
upon the newer criteria for rating psychiatric disorders, 
pursuant to 38 C.F.R. § 4.130 (1998).  The RO determined that 
there was a likelihood of improvement for this disability, 
and that the assigned evaluation was therefore not considered 
permanent, and that it was subject to future review 
examination.  

Additionally, the RO determined that the issues of special 
monthly compensation and competency were inferred from the 
veteran's 100 percent psychiatric rating.  It was determined 
that the veteran was not entitled to special monthly 
compensation because the veteran did not meet the 
requirements specified for that consideration; and that since 
the VA examiner stated that the veteran remained competent, 
and it had not been shown that she was unable to manage 
personal affairs, it was determined the veteran was competent 
for VA purposes.  

Furthermore, the RO granted service connection for tardive 
dyskinesia as secondary to the service-connected disability 
of paranoid schizophrenia; pursuant to the Board's remand 
inquiry.  A 10 percent evaluation was assigned, effective May 
31, 1996.  The veteran is now service connected for two 
disabilities, paranoid schizophrenia, and tardive dyskinesia, 
respectively.  The veteran was notified of the same in April 
1999.  

In May 1999 correspondence, the veteran indicted that she was 
still afraid and paranoid; that her mother came to visit her 
in her house; and that she felt that her disability was 
permanent.  The veteran indicated that her daughter was going 
to have to move back home because she realized that the 
veteran was sick.  The veteran asserted that she did not feel 
that enough was said about the stress and depression she had 
gone through, and that she always expressed how sick she was 
when she went for her monthly VA treatments.  

In May 1999, the representative argued that the veteran 
should receive a permanent and total disability rating 
because she was unable to work and was constantly paranoid.  
Further, that as a result of the prescribed medication for 
her tardive dyskinesia disability, it made it difficult for 
her to maintain employment.  It was stated that the veteran 
depended on her family to take care of her, due to her 
illness, and that since she was constantly paranoid, she 
needed assistance with everyday living functions.  


Analysis

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or both feet, or one hand and one foot, 
or the sight of both eyes, or becoming permanently helpless 
or bedridden constitutes permanent and total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent and total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

In the veteran's case, the issue of permanence has arisen 
because the veteran has received a 100 disability percent 
rating for her service-connected psychiatric disability, and 
that evaluation is subject to review in the future based upon 
the findings of future medical examinations.  If the findings 
of future medical examinations show improvement, the 
disability rating could be reduced.  Furthermore, without a 
permanent rating, the veteran is not entitled to 
consideration for benefits including special monthly 
compensation, and educational benefits.  

Pursuant to the criteria found in 38 C.F.R. § 3.340(b), the 
Board at this time concludes that the veteran is entitled to 
a permanent disability rating.  It is noted that, in addition 
to the opinion provided for tardive dyskinesia, the VA 
examiner at the November 1998 psychiatric examination had the 
following to say:

As to the likelihood of future improvement, this may 
well be anticipated because she is being treated by a 
novel antipsychotic medication, Olanzapine.  Studies, so 
far, have reported that often treatment-resistant 
schizophrenia, such as this veteran has, frequently have 
resulted in improvement when Olanzapine was given.  At 
this point, however, there does not appear to be much of 
a change in the psychiatric picture itself.  However, 
because her tardive dyskinesia appears to have yielded 
to the treatment, it is to be hoped but it cannot be 
definitely predicted that further improvement will 
continue in this veteran.  Sometimes the psychiatric 
picture, unfortunately, remains stable in spite of 
adequate medication and reasonable compliance on the 
part of the patient.  

This opinion, together with the veteran's history of 
increased impairment from the time that service connection 
was granted in 1982, until the veteran's examinations in 
August 1997 and November 1998, leads the Board to determine 
that it is reasonably certain that the veteran's disability 
will continue throughout her lifetime.  While some 
improvement has been shown with her regularly scheduled VA 
treatment and the drug Olanzapine, the VA examiner in 1998 
seems to opine that further improvement is optimistic but not 
definitely predicted.  Improvement with the tardive 
dyskinesia disorder is shown, and that does not necessarily 
indicate that the veteran's schizophrenia disorder will 
improve.  It may, according to the VA examiner, remain stable 
in spite of adequate medication and reasonable compliance on 
the part of the veteran.  

The Board is cognizant that the VA examiner's opinion in 
November 1998, can also be read to mean that the Olanzapine 
drug is working to improve the veteran's condition as it has 
improved the conditions of others with the same psychiatric 
makeup; hence, showing that the veteran is not permanently 
disabled at this time.  However, when, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  In this case reasonable 
doubt arises, and the veteran is given the benefit of the 
doubt based on the history of her disorder and its 
progression, along with the most recent VA medical opinion 
which can be read to mean that no improvement had occurred 
from examination in August 1997 to November 1998, and that no 
further improvement may happen with the veteran because her 
psychiatric disability is classified as treatment-resistant 
schizophrenia.  On balance, it appears that the possibility 
of the veteran's psychiatric disability improving permanently 
in any substantial way is remote.  Accordingly, the claim is 
resolved in veteran's favor, and permanence of her total 
disability is established.



ORDER

Entitlement to permanency of a total evaluation for service-
connected paranoid schizophrenia is granted.





		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

